USDC IN/ND case 2:21-cv-00288 document 1-1 filed 09/16/21 page 1 of 17
USDC IN/ND case 2:21-cv-00288 document 1-1 filed 09/16/21 page 2 of 17
USDC IN/ND case 2:21-cv-00288 document 1-1 filed 09/16/21 page 3 of 17
USDC IN/ND case 2:21-cv-00288 document 1-1 filed 09/16/21 page 4 of 17
USDC IN/ND case 2:21-cv-00288 document 1-1 filed 09/16/21 page 5 of 17
USDC IN/ND case 2:21-cv-00288 document 1-1 filed 09/16/21 page 6 of 17
USDC IN/ND case 2:21-cv-00288 document 1-1 filed 09/16/21 page 7 of 17
USDC IN/ND case 2:21-cv-00288 document 1-1 filed 09/16/21 page 8 of 17
USDC IN/ND case 2:21-cv-00288 document 1-1 filed 09/16/21 page 9 of 17
USDC IN/ND case 2:21-cv-00288 document 1-1 filed 09/16/21 page 10 of 17
USDC IN/ND case 2:21-cv-00288 document 1-1 filed 09/16/21 page 11 of 17
USDC IN/ND case 2:21-cv-00288 document 1-1 filed 09/16/21 page 12 of 17
USDC IN/ND case 2:21-cv-00288 document 1-1 filed 09/16/21 page 13 of 17
USDC IN/ND case 2:21-cv-00288 document 1-1 filed 09/16/21 page 14 of 17
USDC IN/ND case 2:21-cv-00288 document 1-1 filed 09/16/21 page 15 of 17
USDC IN/ND case 2:21-cv-00288 document 1-1 filed 09/16/21 page 16 of 17
USDC IN/ND case 2:21-cv-00288 document 1-1 filed 09/16/21 page 17 of 17
